Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on February 17, 2022, the following has occurred: claim(s) 1, 10, and 17 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas (U.S. Patent Pre-Grant Publication No. 2015/0227701) in view of Shankar et al. (U.S. Patent Pre-Grant Publication No. 2017/0277841) in view of Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810) in view of de La Torre et al. (U.S. Patent Pre-Grant Publication No. 2017/0277857) in further view of Charlot et al. (U.S. Patent Pre-Grant Publication No. 2016/0283673).
As per independent claim 1, Nicolaas discloses a computer-implemented method, comprising: obtaining, by operation of one or more processors, patient information comprising at least one clinical condition (See Paragraph [0060]: The parameter unit can determine the set of parameters based on information in the report and the information record is provided by a healthcare information system, which the Examiner is interpreting the healthcare information system to possess patient information that comprises a clinical condition of the patient.); searching, by operation of one or more processors, the graph based on the at least one clinical condition (See Paragraph [0159]: Based on the parameters for a patient, the algorithm evaluates, from left to right, each square node, and proceeds to the right as long as the predicates result in "true" otherwise the algorithm continues the search in other branches of the tree, which the Examiner is interpreting to encompass searching the graph based on the at least one clinical condition.); and determining, by one or more processors, a clinical conclusion based on the at least one path (See Paragraph [0148]: A decision tree that is derived from the guidelines that can output clinical recommendations that can be based on the guidelines, which the Examiner is interpreting to encompass the claimed portion.).
While Nicolaas teaches the method as described above, Nicolaas may not explicitly teach generating a combined graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion, and wherein generating the graph comprises: creating a node, in a first graphical representation, for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set; and creating a node, in a second graphical representation, for a second clinical condition specified in a second rule set, wherein the second graphical representation further includes a second path corresponding to a second rule in the second rule set.
Shankar teaches a method for generating a combined graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion (See Figure 5 and Paragraphs [0037]-[0038]: A knowledge graph can be formed by utilizing generated medical rules, and he example includes a first column of nodes capturing medical knowledge information at 510, and 510 shows a connection between the starting nodes of Node 1 and Node 2 to similar Nodes, that the Examiner is interpreting to encompass a loop via the respective connection lines.), and wherein generating the graph comprises: creating a node, in a first graphical representation, for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set (See Paragraph [0039]: A medical probabilistic rule graph can be built that represents the full body of medical knowledge that is needed in the clinical context and the nature of the relationships between the medical entities or nodes which are the various medical knowledge factors and can be used for the template for personalization for each individual that can be modified for each patient with specific conditions and patient attributes and that the medical probabilistic inference graph is able to utilize efficient application of patient attributes, which the Examiner is interpreting the building of a medical probabilistic rule graph with nodes for a specific condition and that the medical probabilistic inference graph is able to utilize efficient application of patient attributes to encompass creating a node for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set as the medical probabilistic rule graph relies on medical rules.); creating a node, in a second graphical representation, for a second clinical condition specified in a second rule set, wherein the second graphical representation further includes a second path corresponding to a second rule in the second rule set (See Paragraph [0039]: A medical probabilistic rule graph can be built that represents the full body of medical knowledge that is needed in the clinical context and the nature of the relationships between the medical entities or nodes which are the various medical knowledge factors and can be used for the template for personalization for each individual that can be modified for each patient with specific conditions and patient attributes and that the medical probabilistic inference graph is able to utilize efficient application of patient attributes, which the Examiner is interpreting the building of a medical probabilistic rule graph with nodes for a specific condition and that the medical probabilistic inference graph is able to utilize efficient application of patient attributes to encompass creating a node for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a second path corresponding to a second rule in the first rule set as the medical probabilistic rule graph relies on medical rules.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include generating a combined graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion, and wherein generating the graph comprises: creating a node, in a first graphical representation, for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set; and creating a node, in a second graphical representation, for a second clinical condition specified in a second rule set, wherein the second graphical representation further includes a second path corresponding to a second rule in the second rule set as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
While Nicolaas/Shankar teaches the method as described above, Nicolaas/Shankar may not explicitly teach receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion; and upon determining that at least one path matching the at least one clinical condition is found in the combined graph: highlighting, in the combined graph, one or more nodes associated with the at least one path.
Sevenster teaches a method comprising: receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion (See Paragraph [0056]: Risk parameters are user-configurable rules that can be received by the machine learning techniques to be utilized for health prediction and identifies specific conditions and conclusions such as "yes" or "no".); and upon determining that at least one path matching the at least one clinical condition is found in the combined graph: highlighting, in the combined graph, one or more nodes associated with the at least one path (See Paragraphs [0049]-[0050]: Color coding and highlighting can be utilized to signify unique or user important risk parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas/Shankar to include receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion; and upon determining that at least one path matching the at least one clinical condition is found in the graph: highlighting, in the graph, one or more nodes associated with the at least one path as taught by Sevenster to be added to the functions of Nicolaas/Shankar's generation of graphs and nodes by enabling the combination to receive rules from a user and to highlight important features on the graph. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas/Shankar with Sevenster with the motivation of improving efficiency of computing risk (See Background of Sevenster in Paragraph [0002]).
While Nicolaas/Shankar/Sevenster teaches the method as described above, Nicolaas/Shankar/Sevenster may not explicitly teach upon determining that the first and second clinical conditions represented by the node in the first graphical representation and the node in the second graphical representation match, generating the combined graph by combining the node, from the first graphical representation, for the first clinical condition and the node, from the second graphical representation, for the second clinical condition.
De La Torre teaches a method upon determining that the first and second clinical conditions represented by the node in the first graphical representation and the node in the second graphical representation match, generating the combined graph by combining the node, from the first graphical representation, for the first clinical condition and the node, from the second graphical representation, for the second clinical condition (See Paragraph [0105]: Each predictor uses items of information and potentially surrounding terms found in the Patient Clinical Object (PCO) and searches for matching entities (also terms, which form nodes in the graph) in the healthcare risks knowledge graph, the subgraph can then be expanded to surround corresponding terms to include the further entities, the subgraph can be expanded to include all the nodes in the shortest path between the corresponding terms, which the Examiner is interpreting the process to encompass the claimed portion as the Examiner is interpreting the subgraph to encompass a second graphical representation and the healthcare risks knowledge graph to encompass the first graphical representation, and the expanded graph to encompass generating a combined graph.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas/Shankar/Sevenster to include determining that the first and second clinical conditions represented by the node in the first graphical representation and the node in the second graphical representation match, generating the combined graph by combining the node, from the first graphical representation, for the first clinical condition and the node, from the second graphical representation, for the second clinical condition as taught by de La Torre to be added to the functions of Nicolaas/Shankar/Sevenster's generation of graphs and nodes by enabling the combination of graphs and matching nodes. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas/Shankar/Sevenster with de La Torre with the motivation of improving estimation of potential risk of patient (See Background of de La Torre in Paragraph [0008]).
Nicolaas/Shankar/Sevenster/de La Torre discloses the method as described above, Nicolaas/Shankar/Sevenster/de La Torre may not explicitly teach adding the first and second paths to the combined graph, wherein the combined graph distinguishes between the first and second rule sets by depicting the first path using a first color and the second path using a second color.
Charlot discloses a method for adding the first and second paths to the combined graph, wherein the combined graph distinguishes between the first and second rule sets by depicting the first path using a first color and the second path using a second color (See Paragraph [0058]: The system may provide visual indicators for each node to give the user instant feedback for a first indicator such as a first node color may be applied to the node(s) selected by the user in order to alert the user to the fact that those nodes were selected and a second indicator such as a second node color may be applied to nodes that have possible links to the selected node based upon the user’s root lexical choice, which the Examiner is interpreting the first and second node colors based on links when combined with the path way identification of Nicolaas/Shankar/Sevenster/de La Torre as disclosed above encompasses the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas/Shankar/Sevenster/de La Torre to include adding the first and second paths to the combined graph, wherein the combined graph distinguishes between the first and second rule sets by depicting the first path using a first color and the second path using a second color as taught by Charlot to be added to the functions of Nicolaas/Shankar/Sevenster/de La Torre's generation of graphs and nodes by enabling the identification of different colors for different information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas/Shankar/Sevenster/de La Torre with Charlot with the motivation of improving mapping correctness (See Background of Charlot in Paragraph [0011]).
Claims 10 and 17 mirror Claim 1 only within differing statutory categories and is rejected for the same reasons as Claim 1. The addition of “one or more processors”, “a memory coupled to at least one of the processors”, and “a computer readable storage medium” is encompassed by Nicolaas in Paragraph [0177]: “The sub-routines may be stored together in one executable file to form a self-contained program. Such an executable file may comprise computer-executable instructions, for example, processor instructions and/or interpreter instructions.”.
As per claim 2, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas further teaches wherein the combined graph is generated based on a plurality of graphical representations, wherein each of the plurality of graphical representations represents a respective rule set of the plurality of rule sets (See Paragraphs [0085]-[0090]: Each decision node of the decision tree may have a set of child nodes, and each decision node represents a node containing a condition and a formal rule that takes as input a set of patient characteristics and as output gives whether this condition holds given those characteristics, which the Examiner is interpreting the plurality of decision nodes and child nodes to encompass the graph is generated based on a plurality of graphical representations and the formal rule of each decision node to encompass the rule set.).
Claims 11 and 18 mirror Claim 2 only within differing statutory categories and is rejected for the same reasons as Claim 2.
As per claim 3, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claims 1-2 as described above. Nicolaas further teaches wherein generating the combined graph further comprises: combining, by operation of one or more processors, two or more second nodes in different graphical representations indicating a same clinical conclusion (See Paragraphs [0094]­ [0103]: A process is described to utilize the recommendation algorithm to return a set of recommendations for which all pre-conditions are true, and therefore hold for the entered patient data, which the Examiner is interpreting to encompass the claimed portion.).
Claims 12 and 19 mirror Claim 3 only within differing statutory categories and is rejected for the same reasons as Claim 3.
As per claim 4, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas further teaches wherein determining the clinical conclusion comprises: prompting, for each of the at least one path, a further first node in the path which indicates a further clinical condition not comprised in the patient information (See Paragraphs[0068]- [0069]: The violation indicating unit that the condition of the proposed path violates the proposed path condition node and the divergence detector arranged for detecting a divergence between the path determined by the path unit and the proposed path and the most convincing reason may be identified because the conditions further down the proposed path may sometimes not be decisive for the error, which the Examiner is interpreting to encompass the claimed portion.); in response to obtaining subsequent patient information comprising the further clinical condition, determining a path from the at least one path (See Paragraphs [0061]: The path unit is updated by the parameter unit and the path unit is activated to update the predetermined paths, and when the determined paths are updated the indication of presence of a determined recommendation is updated accordingly, which the Examiner is interpreting to encompass the claimed portion.); and determining the clinical conclusion based on the determined path (See Paragraphs [0068]-[0070]: The confirm unit is arranged for enabling a user to confirm the recommendation that has been presented based on the proposed path, which the Examiner is interpreting to encompass the claimed portion.).
Claims 13 and 20 mirror Claim 4 only within differing statutory categories and is rejected for the same reasons as Claim 4.
As per claim 5, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas further teaches modifying, by one or more processors, the combined graph, based on updated clinical rule, comprising: adding at least one path to the combined graph (See Paragraph [0061]: The path unit is updated by the parameter unit and the path unit is activated to update the predetermined paths, and when the determined paths are updated the indication of presence of a determined recommendation is updated accordingly, which the Examiner is interpreting the updated predetermined paths to encompass adding at least one path to the graph.).
Nicolaas/Shankar may not explicitly teach a method for modifying, by one or more processors, the combined graph, based on updated clinical rule, comprising: removing at least one path from the combined graph.
Sevenster teaches a method for modifying, by one or more processors, the combined graph, based on updated clinical rule, comprising: removing at least one path from the combined graph (See Paragraph [0070]: The risk dependency component may modify the obtained graph by removing one or more nodes or edges from the obtained graph, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas/Shankar to include removing at least one path from the combined graph as taught by Sevenster to be added to the functions of Nicolaas/Shankar's generation of graphs and nodes. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas/Shankar with Sevenster with the motivation of improving efficiency of computing risk (See Background of Sevenster in Paragraph [0002]).
As per claim 6, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the at least one first node comprises a plurality of first nodes, and some of the first nodes form a loop via respective connection lines.
Shankar teaches a method wherein the at least one first node comprises a plurality of first nodes, and some of the first nodes form a loop via respective connection lines (See Figure 5 and Paragraph [0059]: The example includes a first column of nodes capturing medical knowledge information at 510, and 510 shows a connection between the starting nodes of Node 1 and Node 2 to similar Nodes, that the Examiner is interpreting to encompass a loop via the respective connection lines.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include a plurality of first node and those nodes form a loop via the respective connection lines as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
Claim 14 mirrors Claim 6 only within a differing statutory category and is rejected for the same reasons as Claim 6.
As per claim 7, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result.
Shankar teaches a method for wherein the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result (See Paragraph [0059]: The first column of nodes capturing medical knowledge information and the second column of nodes capturing medical metrics that can be high blood pressure, and the third column of nodes capturing possible ailments, or diseases and disorders, which the Examiner is interpreting the first and second column to encompass the clinical condition is a patient symptom, and the third column to encompass a diagnosis result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include that the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
Claim 15 mirrors Claim 7 only within a differing statutory category and is rejected for the same reasons as Claim 7.
As per claim 8, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease; and wherein the clinical condition is a level of the disease, and the clinical conclusion is a therapeutic scheme.
Shankar teaches a method wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease (See Paragraphs [0033] and [0059]: The plurality of risk models can be associated with a given disease based on patient attributes and the third column of nodes capturing possible ailments, or diseases and disorders, and the third column of nodes capturing possible ailments, or diseases and disorders, which the Examiner is interpreting to encompass the claimed portion.); and wherein the clinical condition is a level of the disease (See Paragraph [0054]: Risk level assessments can be acquired based on applying the patient attributes to the medical probabilistic rule graph, which the Examiner is interpreting to encompass the claimed portion.), and the clinical conclusion is a therapeutic scheme (See Paragraph [0059]: The fourth column of nodes capturing medical interventions or treatments, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include that wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease; wherein the clinical condition is a level of the disease, and the clinical conclusion is a therapeutic scheme as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
Claim 16 mirrors Claim 8 only within a differing statutory category and is rejected for the same reasons as Claim 8.
As per claim 9, Nicolaas/Shankar/Sevenster/de La Torre/Charlot discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the rule set comprises two or more rules, and the respective rules have a same initial node and/or a same second node.
Shankar teaches a method wherein the rule set comprises two or more rules, and the respective rules have a same initial node and/or a same second node (See Paragraph [0061]: The individual patient may start at a node and then follows a probabilistic rule graph based on patient attributes to identify a medical treatment for the patient based on their attributes, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include that wherein the rule set comprises two or more rules, and the respective rules have a same initial node and/or a same second node as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).

Response to Arguments
In the Remarks filed on February 17, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Claim 1, 10, and 17 have been amended to recite, in part, "creating a node, in a first graphical representation, for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set," "creating a node, in a second graphical representation, for a second clinical condition specified in a second rule set, wherein the second graphical representation further includes a second path corresponding to a second rule in the second rule set," and "adding the first and second paths to the combined graph, wherein the combined graph distinguishes between the first and second rule sets by depicting the first path using a first color and the second path using a second color.". Applicant respectfully submits that the amended claims include elements neither taught nor suggested by the cited references.
In response to argument (1), the Examiner does not acknowledge that the newly amended claimed portion of "creating a node, in a first graphical representation, for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set," "creating a node, in a second graphical representation, for a second clinical condition specified in a second rule set, wherein the second graphical representation further includes a second path corresponding to a second rule in the second rule set," as the Examiner is maintaining that the combination of Nicolaas and Shankar discloses the newly amended claimed portion as encompassed by Shankar in Paragraph [0039]: A medical probabilistic rule graph can be built that represents the full body of medical knowledge that is needed in the clinical context and the nature of the relationships between the medical entities or nodes which are the various medical knowledge factors and can be used for the template for personalization for each individual that can be modified for each patient with specific conditions and patient attributes and that the medical probabilistic inference graph is able to utilize efficient application of patient attributes, which the Examiner is interpreting the building of a medical probabilistic rule graph with nodes for a specific condition and that the medical probabilistic inference graph is able to utilize efficient application of patient attributes to encompass creating a node for a first clinical condition specified in a first rule set, wherein the first graphical representation further includes a first path corresponding to a first rule in the first rule set as the medical probabilistic rule graph relies on medical rules. However, the Examiner does acknowledge that the newly amended claimed portion of "adding the first and second paths to the combined graph, wherein the combined graph distinguishes between the first and second rule sets by depicting the first path using a first color and the second path using a second color." overcomes the previous 35 U.S.C. 103 rejections. However, the Examiner has supplemented the previous combination with Charlot et al. (U.S. Patent Pre-Grant Publication No. 2016/0283673) and has been rejected as described above. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livesay et al. (U.S. Patent Pre-Grant Publication No. 2019/0189287), describes a system and method for predicting healthcare outcomes based on semantic relationships and can receive healthcare information, Saigal et al. (U.S. Patent Pre-Grant Publication No. 2012/0047105), describes methods to dynamically generate for patients real-time individualized, evidence-based feedback, rankings and recommendations regarding medical treatment alternatives, and Putora et al. ("Objective Consensus from Decision Trees"), describes a decision tree format for clinical recommendations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626